Citation Nr: 0517993	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-04 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for loss of 
pigment of the left forearm, claimed as residuals of a 
chemical burn.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for cardiovascular 
disease manifested by a heart murmur.

5.  Entitlement to service connection for a disability 
exhibited by elevated cholesterol.

6.  Entitlement to service connection for a liver disability.

7.  Entitlement to service connection for a psychiatric 
disability, characterized by stress and anxiety.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
August 1978, and from January 1980 to April 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part, 
denied the benefits sought on appeal.

The matter of service connection for hypoglycemia was also 
denied in the December 1997 rating decision.  The veteran 
filed a notice of disagreement and such matter was the 
subject of the July 2003 statement of the case.  However, 
this matter was not appealed and will not be addressed in 
this decision.  See 38 C.F.R. § 20.200 (2004) (An appeal 
consists of a timely filed notice of disagreement in writing 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.).

The veteran requested the opportunity to present testimony in 
support of her claims at a personal hearing before a Veterans 
Law Judge via videoconference.  Such a hearing was scheduled 
for February 2005.  The veteran was notified at her most 
recent address of record of the scheduled time and place but 
failed to appear for the hearing.  When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.  
38 C.F.R. § 20.704.  Her claim will thus be adjudicated 
without further delay based upon all the evidence presently 
of record.

The issues of entitlement to a compensable evaluation for 
loss of pigment of the left forearm and entitlement to 
service connection for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Resolving any doubt in the veteran's favor, her flat feet 
had their onset during active service.

3.  A heart murmur is a symptom, not a disability, and 
medical evidence fails to show a currently diagnosed 
cardiovascular disease.  Elevated cholesterol is a laboratory 
finding and the medical evidence fails to show that the 
veteran currently has a disability associated with 
hypercholesterolemia.

4.  Medical evidence fails to show a currently diagnosed 
liver disability.

5.  Medical evidence fails to show that the veteran currently 
has a psychiatric disability characterized by stress or 
anxiety.




CONCLUSIONS OF LAW

1.  Flat feet were incurred during active service.  38 
U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A cardiovascular disease was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A disability due to hypercholesterolemia was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A liver disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

5.  A psychiatric disability, characterized by stress and 
anxiety, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1131 West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the December 1997 
rating decision on appeal, the December 1998 statement of the 
case (SOC), and the December 2003 supplemental SOC (SSOC), 
she was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  She was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the December 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2003 letter contained a request that the 
veteran notify VA of any additional evidence concerning the 
appeal, not already of record, that pertains to the claims.  
There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this appeal.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1997.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in July 
2003 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in December 2003.

With respect to the VA's duty to assist, the claims folder 
service medical records, as well as VA medical evidence from 
Travis Air Force Base and McClellan Air Force Base.  As 
discussed above, the veteran was afforded a video-conference 
hearing, however she failed to report.  She was also afforded 
a relevant general medical examination for VA purposes in 
June 1997.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Legal Criteria

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, service 
medical records and VA medical evidence.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Service connection claim for flat feet

VA medical evidence shows that the veteran has "some 
flatness" in her feet (see June 1997 VA examination report), 
thereby satisfying the first element of her service 
connection claim.  While there is no evidence of flat feet in 
service, the Board observes that the veteran filed an 
application for service connection for flat feet one month 
following her retirement from twenty years of active service 
and claimed they had their onset therein.  Given the current 
diagnosis of flat feet and the veteran's continued complaints 
of flat feet since her discharge from service, the Board 
finds that, resolving any doubt in the veteran's favor, her 
current foot disability is etiologically related to her 
military service.  Accordingly, service connection for flat 
feet is granted.  38 C.F.R. § 3.303 (2004).


Service connection claim for cardiovascular disease 
manifested by a heart murmur

On review of the claims folder, there is no objective 
evidence establishing that the veteran currently has 
cardiovascular disease.  VA examination conducted in June 
1997 revealed no evidence of cardiovascular disease.  During 
a December 1997 cardiology consultation, it was noted that 
the veteran had a history of grade I/II heart murmur, however 
no actual cardiovascular disease was diagnosed during such 
consultation, and subsequent treatment records associated 
with the claims folder fail to show current cardiovascular 
disease.  

The Board acknowledges the in-service complaints of chest 
pain, and the notation that the veteran's heart occasionally 
"races" (see retirement examination), however there is no 
competent evidence showing that the veteran was diagnosed 
with actual cardiovascular disease in service.  The Board 
notes that not every manifestation of abnormality of heart 
action or heart sound in service will permit service 
connection of heart disease first shown as a clear-cut 
clinical entity at some later date.  38 C.F.R. § 3.303(b) 
(2004).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).


Service connection for a disability exhibited by elevated 
cholesterol

The evidence of record establishes that the veteran had 
elevated cholesterol level during active service and that she 
was placed on a low cholesterol diet.  The veteran 
essentially asserts that service connection should be 
warranted for a laboratory finding of high cholesterol.  
Service medical records dated in August 1989 show that she 
was prescribed a hyperlipoproteinemia diet in an effort to 
lower her serum cholesterol.  Hypercholesterolemia was also 
noted on April 1991 examination.  Retirement examination 
report dated in October 1996 shows a laboratory finding of 
high cholesterol. 

The Board acknowledges the veteran's contentions; however, 
Congress has specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See 
Brammer, supra.  

In sum, medical evidence of record does not indicate that the 
veteran currently has a disability associated with 
hypercholesterolemia.  The applicable laws and regulations do 
not permit a grant of service connection for a laboratory 
finding, absent a showing of related disability.  Where the 
law and not the evidence is dispositive, the claim should be 
denied on the basis that there is an absence of legal merit 
or that the claimant lacks entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Service connection claim for a liver disability

The veteran asserts that she was diagnosed with a liver 
disability in service.  On review, service medical records 
reveal that a blood test was administered one month following 
her separation examination to determine whether or not she 
tested positive for hepatitis A and/or B.  Testing for the 
hepatitis B surface antigen was initially reactive, however 
repeat testing (twice) yielded negative results.  The 
hepatitis A test results were also negative.  Therefore, 
despite the veteran's assertion, the medical evidence fails 
to show a chronic liver disability in service.  

In any event, there is no objective evidence establishing 
that the veteran has a current liver disability.  VA 
examination report dated in June 1997 is negative for any 
liver problems.  The veteran has not submitted any evidence 
showing that she has a current liver disability.  Without a 
currently diagnosed liver disability, her service connection 
claim must be denied.  See Brammer, supra.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).




Service connection claim for psychiatric disability, 
characterized by stress and anxiety 

On review, the medical evidence of record does not show that 
the veteran currently has a psychiatric disability manifested 
by stress or anxiety.  Examination report dated in June 1997 
was negative for a psychiatric disability.  According to the 
report, the examiner indicated that the veteran's behavior, 
comprehension, coherence of response, emotional reaction, 
orientation, and memory were normal.  As there is no evidence 
of a current psychiatric disability, the veteran's service 
connection claim must be denied.  See Brammer, supra.  

The Board acknowledges that the veteran sought treatment once 
during service for depression and memory loss shortly after 
her mother was diagnosed with Alzheimer's (undated treatment 
record), however, retirement examination report dated in 
October 1996 showed no psychiatric diagnosis.  The Board 
finds that the veteran's episode of depression and memory 
loss exhibited in service was acute and transitory and 
resolved prior to her discharge from service.

Because the evidence fails to show that the veteran currently 
has a psychiatric disability, her service connection claim 
for such disability is denied.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Although the veteran believes that she has a cardiovascular 
disability, a disability related to elevated cholesterol, a 
liver disability, and a psychiatric disability, which are 
related to active service, her opinions as to medical matters 
are without probative value because she, as a layperson, is 
not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  




ORDER

Service connection for flat feet is granted.

Service connection for a cardiovascular disability manifested 
by a heart murmur is denied.

Service connection for a disability exhibited by elevated 
cholesterol is denied.

Service connection for a liver disability is denied.

Service connection for a psychiatric disability characterized 
by stress and anxiety is denied.


REMAND

The Board finds that additional examinations should be 
scheduled.  An audiological examination and an examination of 
the veteran's left forearm, in pertinent part, were scheduled 
in November 2003, however the veteran failed to report.  In 
January 2004, she submitted a letter to the RO, advising that 
she had moved from California and become a permanent resident 
of Florida.  The veteran's representative, in an April 2005 
brief, asserted that the veteran was not properly notified of 
the scheduled examinations because she was "between 
residences" at the time.  On review, the veteran should be 
afforded an audiological examination to determine the 
etiology of any hearing loss.  

Additionally, a dermatological examination should be 
scheduled.  The Board notes that the veteran is currently 
assigned a noncompensable evaluation for loss of pigment to 
left forearm, pursuant to Diagnostic Code 7806.  Effective 
August 30, 2002, the schedule for rating skin disabilities 
was revised.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
et. seq. (2004).  The veteran, however, has not been advised 
of the amendments to the rating schedule and it does not 
appear that the RO has considered the application of the 
revised rating criteria to the veteran's claim for increase.  
Therefore, during the dermatological examination, the 
examiner should ascertain the current severity of the 
veteran's service-connected loss of pigment of the left 
forearm and provide medical findings using the revised 
criteria for rating skin disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded an 
audiological examination to determine the 
etiology of any bilateral hearing loss 
disability.  The examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that any 
bilateral hearing loss is related to 
service.  The examiner should reconcile 
any conclusion with the service medical 
records, including the audiometric 
evaluation done on the service separation 
examination in October 1996 and the April 
2001 McClellan audiometric evaluation 
report.   

2.  The veteran should also be afforded a 
dermatological examination to determine 
the current severity of the veteran's 
loss of pigment on the left forearm.

The examiner is requested to indicate (i) 
whether there is an exposed surface or 
extensive area with exfoliation, 
exudation or itching; (ii) the percentage 
of the entire body or exposed areas 
affected; (iii) whether intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required and if so, for how long; and 
(iv) whether there is any limitation of 
function of the affected parts.  The 
claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to a compensable evaluation 
for loss of pigment to the left forearm, 
and entitlement to service connection for 
bilateral hearing loss.

All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a SSOC.  The SSOC should 
contain the revised criteria for rating 
skin disabilities.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 
et. seq. (2004).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


